Citation Nr: 9934211	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-45 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chondromalacia, 
patella, right, with medial meniscectomy, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected chondromalacia, 
patella, right, with medial meniscectomy above 10 percent.  
In a subsequent rating decision, the RO increased the 
disability rating for the right knee condition to 20 percent, 
effective March 14, 1996, the date of receipt of the 
veteran's request for an increased rating.  Cf.  AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected chondromalacia, patella, 
right, with medial meniscectomy is manifested by chronic pain 
in the right knee with difficulty standing or squatting, and 
objective evidence of significant pain on motion and X-ray 
evidence of mild degenerative changes.


CONCLUSION OF LAW

The criteria for an assignment of a combined 30 percent 
rating, but not in excess thereof, for chondromalacia, 
patella, right, with medial meniscectomy have been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5299-
5257, 5010-5003 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased evaluation for her service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  She has 
not alleged and the evidence fails to show that any records 
of probative value that may be obtained, and which have not 
already been associated with her claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.  

In an August 1976 rating decision, the RO granted service 
connection for chondromalacia, patella, right, with internal 
derangement right knee and medial meniscal injury with 
subluxation of patella, with an assigned 20 percent rating 
effective August 14, 1976, the date of receipt of the 
veteran's claim.  The evidence shows that the veteran fell 
and injured her right knee during naval service in November 
1974.  She complained of significant pain and had difficulty 
with extension of the right leg.  Her right leg was placed in 
a cast and she received physical therapy for her knee 
condition during service.  Following removal of the cast, the 
veteran continued to complain of pain, swelling and giving 
way of the right knee.  A June 1976 Physical Evaluation Board 
conducted during service diagnosed her right knee condition 
as chondromalacia of the patella, medial meniscal tear and 
internal derangement of the right knee with subluxation of 
the patella.

In an October 1977 rating decision, the RO decreased the 
veteran' right knee disability rating to 10 percent, 
effective February 1, 1978, based on evidence from an October 
1977 VA examination that showed no more than mild tenderness 
of the right knee with no swelling or instability.  In August 
1980, the veteran complained of an increase in right knee 
instability after twisting the knee.  An examination at that 
time revealed a torn anterior cruciate ligament and torn 
lateral and medial menisci, as well as chondromalacia of the 
medial femoral condyle.  She thus underwent a lateral 
meniscectomy and reconstruction of the lateral ligaments.  
Based on this operation the RO, in an October 1980 rating 
decision, granted a temporary 100 percent convalescent rating 
for the period of August 18, 1980 to October 31, 1980, and 
then returned the right knee rating to 10 percent, effective 
November 1, 1980.  Subsequent rating decisions confirmed the 
10 percent rating until the most recent rating decision in 
December 1998 increased the right knee disability rating to 
20 percent.        

The veteran has appealed the rating assigned by the RO for 
her right knee condition, and contends that a higher rating 
is warranted based on the increased severity of her right 
knee disability.  After a review of the records, the Board 
finds that the evidence supports her claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Unites 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals, hereinafter the 
Court) has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
or her earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court ruled that the veteran, who had 
residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code (DC) 7800 with an 
additional 10 percent rating for tender and painful scars 
under DC 7804 and a third 10 percent rating for facial muscle 
injury interfering with mastication under DC 5325.  The Court 
found that the critical element was that none of the 
symptomatology for any one of these three manifestations was 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  Instead, each was separate and 
distinct in nature.  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 23-97 (7/1/97), held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under DC 5003 and 5257, citing Esteban.  Thus, in 
addition to considering whether an increased evaluation for 
the veteran's right knee condition is warranted under DC 
5257, the diagnostic code used by the RO, the Board will also 
analyze whether compensable evaluations are warranted for any 
other manifestations that may be rated under other DCs.
	
The current 20 percent rating is based on Diagnostic Codes 
(DC) 5299-5257.  DC 5299 is used for a musculoskeletal 
disability that is not specifically listed in the Schedule, 
and is rated by analogy to a closely associated disability 
code section.  See 38 C.F.R. §§ 4.20, 4.27 (1999).  DC 5257, 
for knee impairment involving recurrent subluxation or 
lateral instability, is rated 30 percent when severe, 20 
percent when moderate, and 10 percent when slight.  

The Board finds that the medical evidence on file regarding 
the veteran's right knee condition does not warrant an 
increased rating for recurrent subluxation or lateral 
instability.  The November 1998 VA examination revealed that 
the veteran continues to complain of chronic recurrent pain 
and swelling of the knee, with difficulty standing for more 
than a short time or squatting.  Upon examination, the 
veteran's gait was normal, with no more than a very minimal 
limp on the right.  There were two well-healed surgical scars 
about the right knee, two over the medial aspect of the knee 
and one on the lateral aspect.  The knee had a range of 
motion from zero to 135 degrees, and there was significant 
tenderness to palpation over the medial aspect of the knee.  
However, the Lachman's test was negative and there was no 
definite evidence of medial or lateral laxity.  Pain was 
noted on testing and the examiner indicated that the veteran 
was weeping throughout much of the examination because of the 
pain.  The Board does note that the veteran complained of 
pain during the Lachman's and other laxity testing, as well 
as during squatting.  The Board finds that this most recent 
medical evidence does not equate to severe recurrent 
subluxation or severe lateral instability.  Inasmuch as there 
is no objective evidence of severe recurrent subluxation or 
lateral instability to warrant a 30 percent rating under DC 
5257, the 20 percent rating is confirmed.

The Board has also considered whether the veteran's right 
knee condition warrants a higher rating under other 
applicable rating codes.  DC 5260, for limitation of leg 
flexion, provides for a 30 percent rating for flexion 
limitation to 15 degrees, 20 percent for limitation to 30 
degrees and 10 percent for limitation to 45 degrees.  DC 
5261, for limitation of leg extension, provides for a 50 
percent rating for limitation to 45 degrees, 40 percent for 
30 degrees, 30 percent for 20 degrees, 20 percent for 15 
degrees and 10 percent for 10 degrees.  The Board does not 
find sufficient limitation of motion of the right leg to 
warrant a higher rating under either DC 5260 or 5261.  
According to the report of the November 1998 VA examination, 
the veteran's range of motion of the right knee was 0 degrees 
of extension and 135 degrees of flexion, with complaints of 
significant pain on range of motion testing.  This equates to 
normal extension and some minimally limited flexion, although 
not restricted enough to warrant a higher rating under DC 
5260.  See 38 C.F.R. § 4.71, Plate II (1999).  A compensable 
rating for limitation of the knee in flexion requires that it 
be limited to 45 degrees, which is not shown or approximated 
in this case.  Thus, an increased rating under either DC 5260 
or 5261 is not warranted.     

The Board also notes that an increased rating is not 
warranted under DCs 5256, 5258, 5259, 5262 or 5263 as there 
is no evidence of, respectively, ankylosis of the knee, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum during this rating period.   

The Board points out that in assigning a 20 percent rating in 
the December 1998 rating decision, the RO indicated that it 
was rating the significant pain and tenderness in the right 
knee, which it considered to be of a moderate degree.  
However, in Johnson v. Brown, 9 Vet. App. 7, 11 (1996), the 
Court found that DC 5257 does not deal with loss of range of 
motion, and thus §§ 4.40 and 4.45, with respect to painful 
motion, are not applicable to a rating under this code 
section.  Therefore, the veteran is entitled to a separate 
rating for painful motion.  The veteran is thus also entitled 
to consideration for a rating for right knee arthritis.   

DC 5010, for traumatic arthritis substantiated by X-ray 
findings, is to be rated as degenerative arthritis under DC 
5003.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  DC 5003.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is assigned for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned for X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 percent 
and 10 percent ratings based on X-ray findings, will not be 
combined with ratings based on limitation of motion, nor will 
they be utilized in rating conditions listed under DCs 5013 
to 5024, inclusive.  Under Hicks v. Brown, 8 Vet. App. 417 
(1995), the Court noted that DC 5003 and 38 C.F.R. § 4.59 
deem painful a motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Therefore, with x-ray evidence of degenerative changes and 
objective demonstration of painful, but not limited, motion 
of the affected joint, a 10 percent rating would be applied 
to the joint under DC 5003.  

The evidence on record, particularly the report of the X-rays 
taken in conjunction with the November 1998 VA examination, 
shows that the veteran has mild degenerative changes with 
mild medial joint space narrowing of the right knee.  As 
previously discussed, the VA examiner in November 1998 found 
the veteran to have a significant amount of pain during range 
of motion testing even though she had, in essence, full range 
of right knee motion.  Therefore, the veteran is entitled to 
a separate 10 percent rating under DC 5010-5003 based on 
objective evidence of arthritis with painful motion. 

In evaluating the veteran's condition, the Board has 
considered all of the applicable regulations, including the 
existence of any limitation of function imposed by pain.  See 
38 C.F.R. §§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 
8 Vet. App. 202 (1995), as well as VAOPGCPREC 9-98.  
38 C.F.R. § 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.   38 C.F.R. § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.  

As previously discussed, the veteran had complained, and 
there is objective evidence on file, showing the presence of 
significant pain on range of motion of the right knee.  
However, the Board points out that during the most recent VA 
examination the veteran's gait appeared normal and the knee 
showed no swelling or effusion.  The Board has taken painful 
motion into consideration, as the basis for a 10 percent 
rating under DC 5010-5003, but it does not find sufficient 
evidence to assign an additional rating under §§ 4.40, 4.45 
based on functional loss.

The veteran's 20 percent rating under DC 5257 is combined 
with the 10 percent rating under DC 5010-5003 pursuant to 38 
C.F.R. § 4.25, resulting in an overall  increased rating to 
30 percent.    

This 30 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this knee disability.  
In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants further referral to the appropriate VA 
officials for the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required further hospitalization for her right 
knee since her meniscectomy in 1980.  The Board does not find 
this limited hospitalization so unusual as to necessitate an 
extraschedular rating.  Furthermore, the Board does not find 
that this right knee condition has created marked 
interference with her employment.  There is no evidence that 
her right knee condition has interfered in any way with her 
employment.  For the reasons noted above, the Board concludes 
that further consideration for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b) is not 
warranted in this case.


ORDER

Entitlement to an increased rating to 30 percent, and no 
greater, for chondromalacia, patella, right, with medial 
meniscectomy is granted, subject to the regulations governing 
the payment of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

